Citation Nr: 1708738	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to March 1960.  The Veteran died in March 1988.  The appellant is the deceased Veteran's spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This matter is currently under the jurisdiction of the RO in Detroit, Michigan.    

In her April 2013 substantive appeal, the appellant requested a hearing before a Veterans Law Judge by videoconference.  The question of the videoconference request will be addressed in the Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her April 2013 VA Form 9, the appellant requested a videoconference hearing before a member of the Board.  A January 2014 letter from the RO documents that a hearing was scheduled for February 2014.  VACOLS indicates that the hearing was cancelled.  However, there is no document in the claims folder documenting a cancellation of the hearing request specifically by the appellant.  

In February 2017, the appellant's representative responded to a request by the Board for hearing clarification.  The representative indicated that it was unable to contact the appellant to obtain clarification.

Because the failure to afford the appellant her requested hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  The RO should attempt to obtain contact information for the appellant.  If the RO is unable to obtain such information, it should mail the appellant's hearing schedule to the last known address of record.

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake appropriate efforts to afford the appellant a BVA videoconference hearing, pursuant to her request if possible.  Notice should be sent to the appellant's current address, with a copy of the notice associated with the claims file.  If the RO is unable to obtain a current address, the RO should send such notice to the last address of record.

If, for whatever reason, the appellant decides that she no longer wants this type of hearing (or any other type of hearing), then she should indicate this in writing, which should also be documented in the claims file

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

